

117 HR 2328 IH: Prohibition of Medicaid Funding for Conversion Therapy Act
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2328IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Mr. Sean Patrick Maloney of New York (for himself, Mr. Auchincloss, Mr. Aguilar, Ms. Barragán, Mrs. Beatty, Mr. Bera, Mr. Blumenauer, Ms. Bonamici, Ms. Brownley, Ms. Bush, Mr. Carson, Ms. Chu, Mr. Cicilline, Ms. Clark of Massachusetts, Mr. Cohen, Mr. Danny K. Davis of Illinois, Ms. DeGette, Ms. DelBene, Mr. DeSaulnier, Mrs. Dingell, Mr. Michael F. Doyle of Pennsylvania, Mr. Espaillat, Mr. Foster, Mr. Gallego, Mr. Grijalva, Mrs. Hayes, Mr. Himes, Ms. Houlahan, Ms. Jackson Lee, Ms. Jacobs of California, Ms. Jayapal, Mr. Johnson of Georgia, Mr. Jones, Mr. Kahele, Mr. Kildee, Mr. Kilmer, Ms. Kuster, Mr. Larsen of Washington, Mr. Larson of Connecticut, Ms. Lee of California, Mr. Levin of California, Mr. Lieu, Mr. Lynch, Mrs. Carolyn B. Maloney of New York, Ms. Manning, Ms. Matsui, Ms. McCollum, Mr. McNerney, Mr. Meeks, Ms. Meng, Mr. Morelle, Ms. Moore of Wisconsin, Mr. Moulton, Mrs. Napolitano, Ms. Newman, Ms. Norton, Mr. O'Halleran, Mr. Panetta, Mr. Pascrell, Mr. Peters, Ms. Pingree, Mr. Pocan, Ms. Pressley, Mr. Raskin, Ms. Ross, Ms. Roybal-Allard, Mr. Ryan, Ms. Sánchez, Ms. Scanlon, Ms. Schakowsky, Mr. Schiff, Ms. Sewell, Ms. Speier, Mr. Swalwell, Mr. Takano, Ms. Titus, Ms. Tlaib, Mr. Tonko, Mr. Torres of New York, Mrs. Trahan, Ms. Wasserman Schultz, Mrs. Watson Coleman, Mr. Welch, Ms. Wild, Ms. Wilson of Florida, and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to prohibit payments under the Medicaid program for conversion therapy, and for other purposes.1.Short titleThis Act may be cited as the Prohibition of Medicaid Funding for Conversion Therapy Act.2.Prohibition on Medicaid payments for conversion therapy(a)In generalSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended—(1)in subsection (a)—(A)in paragraph (86), by striking and at the end;(B)in paragraph (87), by striking the period at the end and inserting ; and; and(C)by inserting after paragraph (87) the following new paragraph:(88)provide that, beginning with the first day of the first quarter that begins on or after the date of enactment of this paragraph, no payment may be made under the plan with respect to conversion therapy (as defined in subsection (tt)) furnished to an individual enrolled under the plan (or a waiver of such plan).; and(2)by adding at the end the following new subsection:(tt)Conversion therapy; Gender identity; Person; Sexual orientationFor purposes of subsection (a)(88) and this subsection:(1)Conversion therapyThe term conversion therapy—(A)means any practice or treatment by any person that seeks to change another individual’s sexual orientation or gender identity, including efforts to change behaviors or gender expressions, or to eliminate or reduce sexual or romantic attractions or feelings toward individuals of the same gender, if such person receives monetary compensation in exchange for any such practice or treatment; and(B)does not include any practice or treatment, which does not seek to change sexual orientation or gender identity, that—(i)provides assistance to an individual undergoing a gender transition; or(ii)provides acceptance, support, and understanding of a client or facilitation of a client’s coping, social support, and identity exploration and development, including sexual orientation-neutral interventions to prevent or address unlawful conduct or unsafe sexual practices.(2)Gender identityThe term gender identity means the gender-related identity, appearance, mannerisms, or other gender-related characteristics of an individual, regardless of the individual’s designated sex at birth.(3)PersonThe term person means any individual, partnership, corporation, cooperative, association, or any other entity.(4)Sexual orientationThe term sexual orientation means homosexuality, heterosexuality, or bisexuality..(b)Conforming amendmentSection 1903(i) of the Social Security Act (42 U.S.C. 1396b(i)) is amended—(1)in paragraph (26), by striking or at the end;(2)in paragraph (27), by striking the period at the end and inserting ; or; and(3)by inserting after paragraph (27) the following new paragraph:(28)with respect to any amount expended for conversion therapy (as defined in section 1902(tt)) on or after the date described in section 1902(a)(88)..